Ludeling, C. J.,
dissenting. This is an action to recover the value of six thousand pounds of cotton at thirty and a half eents per pound, which the plaintiffs allege was unduly paid to the defendant in satisfaction of a judgment in the suit of J. W. Howard v. C. Yale, Jr., & Co. It appears that judgment had been rendered in favor oí Howard for six thousand pounds of ginned cotton, strictly middling in quality, and in default thereof for three thousand one hundred and twenty dollars. The judgment was based on a contract for Confederate treasury notes. A devolutive appeal was taken, and pending the appeal, an execution having been issued under the judgment, C. Yale, Jr., went into the market and bought the amount of cotton specified, at thirty and one-half cents per pound, and satisfied the judgment.« Subsequently the judgment in the case of Howard v. Yale, Jr., & Co. ■was reversed. We think they voluntarily delivered the cotton which *460they had bought for one thousand eight hundred and thirty dollars, in satisfaction of the judgment for cotton or three thousand one hundred and twenty dollars, and that if the fact had been known to the appellate court before the cause was decided, that court would have dismissed the appeal. 14 An. 329. Besides, the contract which gave rise to the obligation of C. Yale, Jr., & Co. was decided to be unlawful. We can not aid C. Yale, Jr., & Co. to recover back what they have voluntarily paid any more than we could help Howard to enforce his contract. I think we should leave the parties where they have placed themselves. 5 R. 101. If there is any equity in the case it is on the side of the defendant, who bought cotton from the plaintiffs and paid them Confederate currency which, though unlawful, had a value at the time, and which C. Yale, Jr., & Co. enjoyed. After the judgment against C. Yale, Jr., & Co. for the price of the cotton sold, as aforesaid, had been rendered by the district court, their cupidity made them choose, the alternative given by the judgment of delivering cotton instead of running the-risk of having to pay the money judgment; and thus, to some extent, they have been made to discharge an obligation which their consciences should have made them observe. I think there-is no error in the judgment of the district court; I therefore dissent.